United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________


No. 19-3027                                                  September Term, 2021
                                                                       1:16-cr-00030-KBJ-1
                                                       Filed On: June 28, 2022
United States of America,

                  Appellee

       v.

Charles Hillie,

                  Appellant

       BEFORE:         Henderson*, Rogers, and Wilkins, Circuit Judges

                                          ORDER

       Upon consideration of appellee’s petition for panel rehearing filed on December
13, 2021, the response thereto, and for the reasons set forth in Judge Wilkins’ and
Judge Katsas’ statements concurring in the denial of appellee’s petition for
rehearing en banc, it is

       ORDERED, on the court’s own motion, that rehearing be granted. It is

     FURTHER ORDERED that the opinion issued on September 17, 2021, be
amended as follows:

        (1) Slip op., page 17: Delete the first sentence of the first full paragraph and
insert in lieu thereof:

       Based on the foregoing, we construe “lascivious exhibition of the anus, genitals,
or pubic area of any person” in 18 U.S.C. § 2256(2)(A)(v) to mean that the minor
displayed his or her anus, genitalia, or pubic area in a manner connoting that the minor,
or any person or thing appearing with the minor in the image, exhibits sexual desire or
an inclination to engage in any type of sexual activity. See Webster’s Third New Int’l
Dictionary (1981) (defining “lascivious” to mean, among others, “inclined to lechery:
lewd, lustful”); Black’s Law Dictionary (5th Ed. 1979) (defining “lascivious” as, among
others, “tending to incite lust” and “lewd”).;

        (2) Slip op., page 18, line 11: Delete “one of the four sexual acts in the list” and
insert in lieu thereof “a sexual act”;


* Circuit Judge Henderson would deny panel rehearing.
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________

No. 19-3027                                                 September Term, 2021


       (3) Slip op., page 19, first full paragraph, lines 9-10: Delete “sexual intercourse,
bestiality, masturbation, or sadistic or masochistic abuse” and insert in lieu thereof “a
sexual act”;

        (4) Slip op., page 26, first full paragraph, line 13: Delete “sexual intercourse” and
insert in lieu thereof “a sexual act”;

       (5) Slip op., page 29, first full paragraph, lines 13-14: Delete “sexual intercourse,
bestiality, masturbation, or sadistic or masochistic abuse” and insert in lieu thereof “a
sexual act”;

       (6) Slip op., page 31, first full paragraph, lines 5-6: Delete “sexual intercourse,
bestiality, masturbation, or sadistic or masochistic abuse” and insert in lieu thereof “a
sexual act”.

       The Clerk is directed to issue the amended opinion. The Clerk is further directed
to issue the mandate forthwith.

                                        Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Michael C. McGrail
                                                          Deputy Clerk




                                           Page 2